Citation Nr: 1646316	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure in service and as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Board remanded the claim for additional development.

Following issuance of the most recent Supplemental Statement of the Case, the Veteran submitted additional web-based evidence in support of his claim that was accompanied by a signed waiver of review by the Agency of Original Jurisdiction (AOJ).  See Due Process Waiver (July 2016).  Therefore, referral to the AOJ is not required.


FINDING OF FACT

Hypertension was not incurred in service or during the initial post separation year; hypertension diagnosed many years after service is not etiologically related to service, to include herbicide exposure, and is not secondary to service-connected diabetes mellitus type 2.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded obtained an appropriate VA medical opinion on behalf of the Veteran that is supported by a medical rationale.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for hypertension.  He argues that hypertension is secondary to diabetes mellitus as both conditions began about the same time and he never had high blood pressure prior to that time.  See VA Form 9 (October 2010).
Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Hypertension is not a disease presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Notwithstanding, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension was not incurred in service or during the initial post separation year.  Hypertension, diagnosed many years after service, is not etiologically related to service, to include herbicide exposure, and is not secondary to service-connected diabetes mellitus type 2.

STRs reflect no diagnosis for hypertension in service.  Report of separation examination dated in September 1968 reflects normal clinical evaluation of the cardiovascular system.  The blood pressure reading was 132/70 (sitting).  The Veteran denied a history of high blood pressure on the history part of that exam.  A February 2005 private treatment records shows that the Veteran was started on anti-hypertensive medication.  A follow-up note dated in March 2006 reflects an assessment for hypertension with borderline control.  Subsequently dated treatment records show that the Veteran was followed for hypertension.  See Medical Record - Non-Government Facility (August 2008).  The medical evidence shows that hypertension did not have its onset in service or within the initial post separation year.

The Board has considered the Veteran's theory that hypertension is related to herbicide exposure in service or is secondary to service-connected diabetes mellitus.  In a letter dated March 2009, Dr. AY (Assistant Professor of Neurology) stated that the Veteran's diabetes was possibly related to Agent Orange exposure, which in turn caused his peripheral neuropathy.  However, notably, the physician did not attribute of the Veteran's hypertension to herbicide exposure or diabetes.  See Medical Record - Non-Government Facility (April 2009).  

In contrast, report of VA examination dated in July 2010 reflects that hypertension is not a complication of diabetes given that the onset of hypertension was at the same time as that of diabetes and given that the Veteran had normal renal function.  See VA Examination (July 2010).  A May 2016 VA medical opinion similarly reflects that the Veteran's essential hypertension is less likely than not etiologically related to herbicide exposure or service-connected diabetes mellitus.  The physician explained that the Veteran has multiple other risk factors for hypertension (age, genetics, and dietary factors) weighing against a medical conclusion that hypertension is caused by either herbicide exposure or diabetes.  The physician further explained that, in addition to the Veteran's risk factors for hypertension, there was normal renal function and no diabetic kidney disease in the Veteran's case, which the medical literature shows is known to cause hypertension, and therefore it is less likely than not that hypertension was due to or aggravated by service-connected diabetes mellitus.  This evidence is probative and weighs against the claim.

The Board has considered the statements of Dr. AT dated in May 2008 and June 2016.  In May 2008, the physician noted that the Veteran has hypertensive disease and requested that VA consider this when "providing him VA benefits."  See Medical Record - Non-Government Facility (August 2008).  In June 2016, the physician noted that the Veteran had been on anti-hypertensive therapy since roughly December 2006 and requested that this "be taken into account in regards to his exposures to agents such as agent orange."  See Medical Record - Non-Government Facility (June 2016).  This evidence has essentially no probative value; it neither weighs for nor against the claim as it does not include any medical opinion on the etiology of hypertension and it does not link hypertension to service.

The Board has considered the web-based treatise-type evidence submitted by the Veteran in support of his claim.  One article indicated that Agent Orange "may be linked to hypertension in former soldier."  The text of the article was not complete.  Another article indicated that "Having diabetes increases your risk of developing high blood pressure and other cardiovascular problems . . ."  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the web-based articles are generic in nature, do not indicate that a positive etiological relationship has been established between hypertension and either herbicide exposure or diabetes mellitus, and is not accompanied by the opinion of any medical expert.  Also, the Board observes that the article on Agent Orange is speculative.  See generally Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Therefore, the Board finds that the web-based evidence has diminished probative value in this case.  See Obert, supra 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the Veteran is not competent to diagnose himself as having hypertension that is etiologically related to herbicide exposure in service or that is caused by or aggravated by service-connected diabetes mellitus type 2.  This is because he lacks the requisite medical training to provide a competent opinion on complex medical matters that are not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

The Board assigns greater probative value to the STRs showing normal clinical evaluation at service separation and the negative VA medical opinions.  This evidence is more probative than the Veteran's uncorroborated medical opinion in this matter as this evidence was prepared by skilled, neutral medical professionals after evaluating the Veteran.  Also, the VA medical opinions are more probative than the Veteran's unsubstantiated opinion as they included a review of the claims file and a supporting medical rationale.  

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim is denied.


ORDER

Service connection for hypertension, to include as due to herbicide exposure in service and as secondary to service-connected disability, is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


